Citation Nr: 1513717	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-14 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for ischemic heart disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for chloracne. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014 a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is associated with the record. 

Although the Agency of Original Jurisdiction implicitly reopened the claim of service connection for chloracne by addressing it on the merits in the statement of the case (and it was so addressed at the hearing before the undersigned, as discussed in greater detail below) the Board is required to consider in the first instance whether new and material evidence was received to reopen the claim, as the determination on that question establishes the Board's jurisdiction to consider the claim de novo.


FINDINGS OF FACT

1.  An October 2006 rating decision (with which the Veteran initiated but did not perfect an appeal) denied the Veteran service connection for chloracne based essentially on a finding that such disability was not shown.

2.  Evidence received since the October 2006 rating decision does not tend to show that the Veteran has chloracne; does not relate to the unestablished fact necessary to substantiate the claim of service connection for chloracne; and does not raise a reasonable possibility of substantiating such claim. 

3.  During the January 2014 hearing before the Board the Veteran (via his representative) withdrew his appeal seeking service connection for ischemic heart disease; there is no allegation of error in fact or law in this matter remaining for appellate consideration.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for chloracne may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim of service connection for ischemic heart disease; the Board has no further jurisdiction to consider an appeal on that matter. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to discuss the impact of the VCAA on the claim of service connection for ischemic heart disease, given the Veteran's expressed intent to withdraw his appeal in that matter.

Regarding the claim pertaining to chloracne the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  August 2010 correspondence provided the Veteran the notice mandated in claims to reopen, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2014 hearing, the claim pertaining to chloracne was discussed as if the claim had been reopened.  The Board has considered whether the Veteran was prejudiced by this omission, and determined he was not.  He was advised at the hearing of what is needed to substantiate the underlying claim (evidence of a diagnosis of chloracne), and (as he was advised by the August 2010 correspondence from the RO) the evidence required to reopen the claim is identical.  He was assisted at the hearing by his representative, and a deficiency in the conduct of the hearing has not been alleged.  The Board finds that the January 2014 hearing did not involve a prejudicial Bryant-type defect. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in June 2007 and March 2012.  The Board finds these examination reports adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision (or one in which an appeal was not perfected) is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 
The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The phrase "raises a reasonable possibility of substantiating the claim" is to be viewed as "enabling rather than precluding reopening."  Id. at 121.

A May 1991 rating decision granted the Veteran service connection for folliculitis, rated 30 percent.  In April 2005, the Veteran indicated that he wished to have the characterization of his service-connected folliculitis "changed" to chloracne.  A May 2006 rating decision continued the 30 percent rating for folliculitis, noting that there is no medical diagnosis of chloracne.  An October 2006 rating decision again continued the 30 percent rating for generalized folliculitis and denied the requested change in the characterization of the service connected skin disability entity to chloracne, as there was no evidence of a diagnosis of chloracne.  The Veteran initiated an appeal of the October 2006 rating decision, but did not perfect the appeal after a statement of the case was issued.  Consequently, the October 2006 decision is final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the October 2006 rating decision included the Veteran's STRs, VA treatment records, Social Security Administration (SSA) records, and statements from the Veteran alleging that the skin condition that was treated in service and which is service connected is, in fact, chloracne, not folliculitis.  An August 2005 VA treatment record notes the Veteran reported  that he believed his skin disability was related to Agent Orange exposure and consistent with a diagnosis of chloracne, and that he wished to have his diagnosis changed to chloracne.  The provider noted he had a history of folliculitis and possibly cystic acne, and noted there were no scars consistent with a diagnosis of chloracne.  None of the records show a diagnosis of chloracne.

Evidence received since the October 2006 rating decision includes the Veteran's testimony at a May 2007 hearing before a Decision Review Officer (DRO), when he asserted that his chloracne was misdiagnosed as folliculitis; a report of a June 2007 VA skin examination, when the examiner found residuals of folliculitis, but no evidence of chloracne; a June 2007 statement by the Veteran's spouse indicating that he had suffered from a skin disorder since service; January 2008, February 2008, June 2010 statements by the Veteran indicating that his folliculitis was misdiagnosed and chloracne was not diagnosed in service because it had not yet been given that medical name; a March 2012 VA skin examination when folliculitis was diagnosed, and the examiner did not find evidence of chloracne; and the Veteran's testimony at the January 2014 hearing before the undersigned to the effect that he believed that his skin disability diagnosed as folliculitis was actually chloracne.

The Veteran's claims of service connection for chloracne was previously denied based essentially on the finding that he did not have (nor had he ever had) a diagnosis of chloracne.  Thus, for evidence to be new and material in this matter it would have to be evidence that relates to this unestablished fact, i.e., it would have to tend to show that he had or has a diagnosis of chloracne.  None of the newly submitted evidence positively addresses such unestablished fact.  The June 2007 and March 2012 VA examinations found the Veteran had folliculitis (or residuals), but did not have chloracne.  His wife's statement that he has had skin problems is new evidence, but not material.  It is not in dispute that he has had skin problems since service (as reflected by his folliculitis being service connected); it is the diagnosis of the service-connected entity that the Veteran disputes.  The Veteran's own hearing testimony and statements expressing a belief that his service connected skin disability is misdiagnosed, and should have a diagnosis of chloracne, are not new evidence; they are cumulative evidence as he had made similar allegations at the time of the October 2006 rating decision. 

In summary, no evidence added to the record since October 2006 provides new information that relates positively to the unestablished fact necessary to substantiate the Veteran's claims of service connection for chloracne (i.e. no additional probative evidence received tends to show that he actually has  chloracne).  Therefore, the additional evidence received since the October 2006 rating decision is not new and material and the claim of service connection for chloracne may not be reopened.  

[The Board observes that that controversy in this case is one over semantics.  The Veteran has been awarded service connection for the skin disability shown (folliculitis); he seeks to have the diagnosis recharacterized as chloracne.  The diagnosis of a skin disease is a medical question, beyond the scope of common knowledge, and in assigning a diagnosis for a service-connected skin disability entity adjudicators are reliant on the competent medical evidence in the matter.  As was noted above, the Veteran has never received a diagnosis of chloracne, which is given based on clinical findings made by a medical professional.  The Board would also be remiss if it did not advise the Veteran that the change he seeks would not benefit him; the maximum schedular rating for chloracne (under Code 7829) is 30%, while his folliculitis is rated under criteria (in Code 7806) which provides for a higher rating.  

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

During the January 2104 hearing before the undersigned, the Veteran's representative indicated that he was withdrawing his appeal seeking service connection for ischemic heart disease.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal with respect to this issue must be dismissed.


ORDER

The appeal seeking to reopen a claim of service connection for chloracne is denied.

The appeal seeking service connection for ischemic heart disease is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


